Per Curiam.

Under the circumstances of this case, the plaintiff was not estopped from holding the defendants individually liable to perform the covenants of the lease. No assumption agreement was ever executed by the corporation as provided for in the lease. The mere acceptance of rent paid on behalf of the corporation did not effect a substitution of the corporation as the tenant in the place of the defendants so as to relieve the latter from their covenant to pay rent. (2 New York Law of Landlord and Tenant, § 537 and cases cited therein.)
The judgment should be unanimously reversed upon the law and facts, with $30 costs to plaintiff, and judgment directed for the plaintiff for the sum of $825, with appropriate costs in the court below.
Concur — Hart, Di Gtovanna and Brown, JJ.
Judgment reversed, etc.